Citation Nr: 0120342	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES


1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lung disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from March 1950 to November 
1953 and an unverified period of Reserve service that ended 
in October 1962.

This appeal comes to the Board from a May 2000 decision by 
the Huntington, West Virginia, RO that denied service 
connection for a stomach disorder and determined that new and 
material evidence, to reopen claims for service connection 
for pulmonary and psychiatric disorders due to exposure to 
carbon tetrachloride (CCl4), had not been received.


FINDINGS OF FACT

1.  A gastrointestinal disorder was not shown, nor claimed to 
have been shown, during the veteran's military service, and 
medical evidence does not relate any current gastrointestinal 
disorder to that service.

2.  A September 1998 Board decision denied service connection 
for a psychiatric disorder and for a lung disorder.  

3.  Though evidence submitted since the September 1998 Board 
decision had not been previously considered, it is cumulative 
of evidence then of record or it is not so significant by 
itself, or in connection with the evidence then of record, 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

1.  A gastrointestinal disorder was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).

2.  New and material evidence has not been received, since 
the September 1998 Board decision that denied service 
connection for a psychiatric disorder and for a pulmonary 
disorder, and current claims for service connection for those 
disorders are not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp.); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, we note that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  VCAA eliminated the 
concept of the well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam).  It also 
included an enhanced duty on the part of VA to notify a 
claimant of the evidence needed to substantiate a claim, and 
redefined the obligation of VA with respect to its duty to 
assist the claimant develop pertinent evidence.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  VCAA is applicable to all claims 
filed on or after the date of its enactment, or filed before 
the date of enactment and not final as of that date.  Id. at 
§ 7(a); see, also, Holliday v. Principi, 14 Vet. App. 280 
(2001).

With regard to notice, the veteran was advised of the 
shortcomings in his claims at the 1993 hearing, in a March 
1998 letter from the RO, in the September 1998 Board 
decision, in a February 2000 letter from the RO, in the May 
2000 RO decision, in the June 2000 cover letter to the 
decision, and in the September 2000 SOC.  As for assistance 
with development of the evidence, the RO obtained the 
veteran's VA treatment records.  In view of the foregoing, we 
find that the VA duties to notify and assist have been 
fulfilled, and we turn now to the merits of the veteran's 
claims.


New and Material Evidence to Reopen
Lung Disorder and Psychiatric Disorder Claims

The RO denied the veteran's claims for service connection for 
a lung disorder and an acquired psychiatric disorder in July 
1991.  In September 1998, the Board reviewed the claim based 
on all the evidence of record and denied the claim for 
service connection for a lung disorder and an acquired 
psychiatric disorder.  Therefore, the Board's September 1998 
decision is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (2000).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition. 38 
U.S.C.A. § 5108. See Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a). This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim." Hodge, 155 F.3d at 1363. In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed. Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 
216, 220 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

It was noted in the 1998 Board decision, the veteran's 
service medical records were not available as they had been 
destroyed by a fire in 1973 at the National Personnel Records 
Center (NPRC).  The evidence reviewed in making the 1998 
Board decision consisted of:  a January 1991 statement from 
the veteran, private treatment records dated in June 1982, 
January 1985, and in January 1987.  Also considered was a May 
1991 VA pulmonary examination report, a May 1991 VA 
psychiatric examination report, technical data describing 
CCl4, an October 1992 lay statement, the transcript of 
testimony presented by the veteran during his January 1993 RO 
hearing, copies of medical records from two fellow service-
members, a January 1993 lay statement from R.L.H., an undated 
lay statement from L.D., statements from the veteran listing 
his health problems, and reports from the veteran's September 
1996 VA general medical examination, VA psychiatric 
examination and VA pulmonary examination.  

Based on a review of the record, the Board, in September 1998 
found that there was no medical evidence of a chronic 
psychiatric or pulmonary disorder in service.  The Board 
acknowledged the veteran's contention that his current 
disorders were related to in-service exposure to CCl4.  The 
Board concluded that, even assuming, arguendo, that the 
veteran was exposed to CCl4 during his active service, the 
claims still failed because there was no medical evidence of 
a nexus between any current chronic psychiatric or pulmonary 
disorder and exposure to CCl4 in service. 

A September 1998 Board decision denied service connection for 
a chronic lung disorder and for a psychiatric disorder.  In 
January 1999, the veteran moved, by counsel, for 
reconsideration of the Board decision.  The motion was denied 
and the veteran was notified of the denial by a March 1999 
letter from the Vice Chairman of the Board.

In a February 2000 letter to the RO, the veteran said he 
wanted to "reactivate" his claim.  An RO letter later that 
month advised him that his claims for service connection for 
pulmonary and psychiatric disorders had been previously 
denied and could only be reopened on the basis of new and 
material evidence, i.e., evidence that has not been 
previously considered, that is neither cumulative nor 
redundant, that bears directly on the matters at issue, and 
that is so significant that it must be considered in order to 
fairly decide the merits of the claim.  He was also advised 
that the best evidence would be medical opinion that related 
current disability to his military service.

In support of his claims, the veteran prepared a survey, in 
which he described his activities, medical treatment and 
exposure to CCl4 during service, as well as his medical 
treatment following service.  In a cover letter accompanying 
the survey, the veteran advised respondents that the purpose 
of the survey was to obtain medical opinions to support a 
claim for VA compensation.  Respondents were asked to choose 
and check one of the boxes on the form.  The possible choices 
were "no connection," "definite connection," or "could 
be" a connection, between his Air Force experience and his 
health problems, and "no opinion."  The cover letter also 
advised respondents that they need not identify themselves.  
In addition to the cover letter and the survey form, the 
veteran also apparently sent respondents a news clipping 
about compensation to be paid to civilians who built nuclear 
weapons, a news clipping about World War II mustard gas 
experiments, and a page from what appeared to be the Material 
Safety Data Sheet for carbon tetrachloride.

In March 2000, the veteran submitted the survey form and 
enclosures to the RO along with a list of 20 persons, by name 
or position, whose opinions he appeared to have solicited.  
The list included private and VA doctors and chairmen of 
medical colleges and chemistry departments at several 
universities.

Two respondents, who indicated that they had MD degrees, 
checked the "could be" box.  An MD whose signature is 
illegible checked boxes for "no opinion" and "could be" a 
connection, and annotated the selection with "both."

Robert L. Peck, PhD, responded with a letter noting that 
carbon tetrachloride primarily affected the liver.  He said 
he could not determine, on the basis of information 
available, a connection between exposure to radioactivity and 
the veteran's symptoms, but that there was no apparent 
connection between exposure to carbon tetrachloride and 
symptoms or disorders listed in the survey.

A Dr. Lester returned the survey form uncompleted with the 
comment that he did not feel qualified to respond.  The 
chairman of the department of chemistry at Johns Hopkins 
University returned the form and said that he could not 
respond because no one on their faculty or staff had medical 
training.  In a June 2000 letter, the veteran reported that 
Mayo Clinic returned the survey form with no opinion.  
Princeton Internists returned the form uncompleted with a 
note indicating that their only record of the veteran was of 
a 1971 office visit; they said they could not form an opinion 
since it had been so long since he had been seen.  An 
unidentified respondent checked the "no opinion" box.  
Another unidentified respondent, who indicated that he or she 
was a Doctor of Osteopathy, also checked "no opinion."

Gary Craft, MD, checked the "definite connection" box.

VA treatment records reveal that the veteran was seen at the 
VA psychiatry clinic in March and September 1999 for routine 
follow up.  His mental status examination was unremarkable on 
both visits.  There was no mention in the records of the 
veteran's military service.  VA treatment records also showed 
he was seen in the primary care clinic in March, August, and 
November 1999 for routine follow up.  In March, he gave a 
one-week history of a productive cough, but his lungs were 
clear.    Lungs were clear on all visits.  There was no 
mention in the records of the veteran's military service.

In April 2001, the veteran submitted additional material to 
the Board consisting of a letter, and information published 
by the Agency for Toxic Substances and Disease Registry, from 
Robert Peck, PhD, of the Physical Sciences Division, Concord 
College.  The material compared CCL4 with vinyl chloride 
which, according to Dr. Peck, was much more harmful than 
CCL4.  Under the provisions of 38 C.F.R. § 20.1304(b), in the 
absence of good cause for delay in submitting evidence, the 
Board cannot accept evidence submitted after the expiration 
of the 90-day period that begins with notice to the veteran 
that the appeal is being certified to the Board, a period 
that began in this case in October 2000.

In a cover letter, the veteran said that he solicited the 
information from Dr. Peck after he saw a television program 
on vinyl chloride earlier that month.  The cited regulation 
provides examples of good cause for delay including the 
discovery of evidence that was not available prior to the 
expiration of the 90-day period.  In this case, the evidence 
regarding vinyl chloride and CCL4 was available prior to the 
expiration of the 90-day period.  Indeed, the record already 
includes a quantity of evidence regarding the risks of 
exposure to CCL4.  The veteran only suggested that it did not 
occur to him to seek a comparison between vinyl chloride and 
CCL4 before the expiration of the 90-day period.  However, he 
does not claim to have been exposed to vinyl chloride, and 
his failure to have earlier sought a comparison of CCL4 with 
vinyl chloride, or with any number of other chemicals to 
which he was not exposed, on the ground that it did not occur 
to him to seek such a comparison, does not constitute good 
cause for delay in submitting evidence.  Accordingly, we do 
not accept the evidence that was not timely submitted.

The veteran's claims for service connection for psychiatric 
and pulmonary disorders were denied by the September 1998 
Board decision.  Decisions of the Board are final.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.  In order to 
reopen the claims, the veteran must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105.  

The relevant evidence received since the 1998 Board decision 
includes the veteran's assertions of exposure to CCL4 in 
service, his assertions regarding his medical history during 
the preceding 45 years, treatment records that show the same 
psychiatric disorder that was diagnosed before the 1998 Board 
decision, and a statement from a comrade, and a separation 
record, that show he had service in the Air Force Reserve.  
That evidence was considered at the time of the 1998 Board 
decision, and none of the medical evidence, available then or 
obtained since, related any current disability to the 
veteran's military service.  Thus, that evidence is redundant 
or cumulative and not new.  Anglin v West, 203 F.3d 1343 
(Fed. Cir. 2000); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999); 38 C.F.R. § 3.156.

In addition, the veteran contends now, as he did prior to the 
1998 Board decision, that he has a psychiatric disorder  
caused by his exposure in service to CCL4.    However, as a 
layman, he is not competent to offer an opinion concerning 
medical etiology or diagnosis.  Heuer v. Brown, 7 Vet. 
App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, we cannot accept his assertions of an etiological 
relationship between his exposure to CCL4 in service and a 
current psychiatric disorder.  Instead, we must look to the 
medical evidence to establish the etiological relationship.

Finally, the other evidence received since the 1998 Board 
decision consists of results of the veteran's survey.  The 
survey solicited opinions, from chemistry professors or 
health care professionals, regarding an etiological 
relationship between exposure to carbon tetrachloride in 
service and events in the veteran's medical history.  The 
veteran said he sent the survey to 20 persons and it appears 
that 9 responded:  5 had no opinion; 2 said there could be a 
relationship; 1 said there was no apparent connection; and 1 
said there was a definite connection.  In weighing the 
probative value of this survey, the Board finds that the 
responses were based on the limited information provided 
without the ability of any of the respondents to further 
question the veteran or obtain clarification of information 
provided by the veteran. 

The Court has provided guidance for weighing medical evidence 
and it shows that a diagnosis or opinion by a health care 
professional is not conclusive.  The Court has held, for 
example, that a postservice reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence.  Grover v. West, 12 Vet. 
App. 109, 112 (1999).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based only on 
medical history, or on an inaccurate factual premise, is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Finally, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
In sum, the weight to be accorded the various items of 
medical evidence in a case must be determined by the quality 
of the evidence and not necessarily by its quantity or 
source.  Applying the Court's holdings in this area, the 
Board is

 not persuaded by Dr. Craft's opinion, that there is a 
connection between the veteran's military service and his 
psychiatric disorder or any pulmonary disorder, and we find 
that this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  That is, the evidence is not material.  38 U.S.C.A. 
§ 5108; Hodge, supra; 38 C.F.R. §§ 3.156(a), 20.1105.

Finally, when service medical records have been destroyed, 
there is a heightened duty to provide an explanation of 
reasons and bases for our findings and to consider the rule 
from 38 U.S.C.A. § 5107(b), as amended, on benefit of the 
doubt.  Godfrey v. Brown, 8 Vet. App. 113, 118 (1995), and 
Russo v. Brown, 9 Vet. App. 46, 51 (1996), both citing O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which we find to be persuasive or 
nonpersuasive, and provide the reasons for the rejection of 
any material evidence favorable to the veteran.  Id.  We have 
endeavored to do that here.  In doing so, we have presumed 
credible the veteran's statement regarding exposure to CCL4 
in service, , and we have rejected the opinion evidence from 
Dr. Craft for the reasons set forth above.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt, in resolving such an issue, is given to the claimant.  
38 U.S.C.A. § 5107(West Supp 2001); Ashley v. Brown , 6 Vet. 
App. 52 (1993).  We have carefully considered the rule, but 
are unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the claims and, thus, the rule 
is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection for A Gastrointestinal Disorder

As previously stated, the veteran's service medical records 
were destroyed by fire in 1973.  

In May 1955, veteran was seen at the Steven's Clinic 
complaining of a burning feeling in the epigastrium.  The 
diagnosis was duodenal ulcer disease.  

A September 1996 VA medical examination included an upper 
gastrointestinal series that showed a slight deformity of the 
duodenal bulb that the examiner opined might be from previous 
ulcer disease, but no active ulcer crater was identified.

In September 1999, the veteran underwent a barium enema 
examination that revealed diverticulosis, most marked in the 
sigmoid colon, and the end-to-end anastomosis of the distal 
sigmoid colon.  Neither recurrence of a mass, nor any other 
abnormality, was seen.  In November 1999, he asked that his 
stomach medication, Zantac, be increased.  Treating 
physicians noted a history of coronary artery disease with a 
four-vessel coronary artery bypass graft in 1997, colon 
cancer with a resection and chemotherapy in 1995, thyroid 
disease, and panic disorder.

The May 2000 RO decision denied service connection for a 
gastrointestinal disorder, on the ground that the evidence 
did not show a gastrointestinal disorder related to the 
veteran's military service.  A June letter notified the 
veteran of the decision and again advised him of the evidence 
needed to complete his claim.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Furthermore, under 
pertinent law and VA regulations, service connection may be 
granted if peptic ulcer disease manifested to a compensable 
degree within one year thereafter.  38 C.F.R. §3.309.

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. §3.303(b)(1997). When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (1997).

With regard to service connection for a gastrointestinal 
disorder, the nature of the "stomach problems" the veteran 
encountered over the last 45 years is not entirely clear.  
The veteran has not contended that he had stomach problems in 
service, and the earliest relevant postservice treatment 
record is one from May 1955 from Stevens Clinic Hospital.  
There a complaint was noted of burning in the epigastrium 
between meals that resolved after eating.  The impression 
then was duodenal ulcer, but there is no medical evidence 
that duodenal ulcer disease has been diagnosed since.  A July 
1994 RO decision denied service connection for duodenal ulcer 
disease and the veteran did not appeal.  Evidence 
subsequently received shows that the veteran took Zantac, and 
similar medications over the years, that he was treated for 
colon cancer in 1995, that a 1996 upper gastrointestinal 
series showed some deformity of the duodenal bulb that may 
have been due to previous ulcer disease but no active disease 
currently, and that he currently has diverticulosis but not 
diverticulitis.  However, there is no medical evidence that 
links any gastrointestinal disorder that the veteran has had 
to his 1950-1953 military service.  In the absence of such 
crucial medical evidence, service connection for a 
gastrointestinal disorder is not warranted.



ORDER

Entitlement to service connection for a gastrointestinal 
disorder is denied.

New and material evidence, to reopen a claim for service 
connection for a lung disorder, has not been received, the 
claim is not reopened, and the appeal is denied.

New and material evidence, to reopen a claim for service 
connection for a psychiatric disorder, has not been received, 
the claim is not reopened, and the appeal is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




 

